Citation Nr: 1341146	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  11-01 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating for degenerative disc disease of the thoracolumbar spine with chronic lumbosacral strain, rated as 20 percent disabling prior to January 27, 2011, and 40 percent disabling on and after January 27, 2011.

2. Entitlement to an increased rating for impingement syndrome of the right shoulder, rated as 10 percent disabling.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to May 2005, with additional service in the Army Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In an April 2011 rating decision, the RO granted an increased disability rating of 40 percent for degenerative disc disease of the thoracolumbar spine with chronic lumbosacral strain, effective January 27, 2011.  Because the increased disability rating assigned is not the maximum rating available for this disability, the claim remains in appellate status, and the Board has re-characterized the issue to include staged ratings as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In February 2013, the Veteran testified before a Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is associated with the record.  The Veteran also submitted additional evidence directly to the Board with a waiver of initial RO consideration.  As such, this evidence is accepted for inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304 (2013). 

The issues of entitlement to service connection for carpal tunnel syndrome, to include as secondary to service-connected degenerative disc disease of the thoracolumbar spine with chronic lumbosacral strain and service-connected impingement syndrome of the right shoulder, and entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder, have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran last underwent VA examination in connection with her claim of entitlement to an increased disability rating for degenerative disc disease of the thoracolumbar spine with chronic lumbosacral strain in January 2011.  With respect to the issue of entitlement to an increased rating for impingement syndrome of the right shoulder, the Veteran last underwent VA examination in December 2008.  At the February 2013 Board hearing, the Veteran testified that her symptoms with respect to these disabilities had increased in severity since the last examinations.  Specifically, she asserted that she had difficulty sleeping, could not perform housework, and had difficulty standing for any period of time.  She also stated that she was unable to take care of her children, and as a result, her children had been taken away from her.

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims (Court) found that, when a veteran claims that her condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95; see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  In this case, the February 2013 testimony indicating an increase in the severity of the Veteran's symptoms since the prior VA examinations is enough to require new VA examinations with respect to her service-connected back and right shoulder disabilities.

In addition, at the February 2013 videoconference hearing, the Veteran testified that she was currently receiving treatment at the VA Community-Based Outpatient Clinic in Charlotte, North Carolina.  A review of the record reflects VA treatment records dated through January 2013.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators, regardless of whether those records are physically in the claims file.  See Bell v Derwinski, 2 Vet. App. 611, 613 (1992).  As there may be outstanding records pertinent to the Veteran's claims on appeal, a remand is necessary. 

In addition, the Veteran testified that she had previously applied for disability benefits from the Social Security Administration (SSA) based, at least in part, on her back and right shoulder disabilities.  However, the record does not contain any records pertaining to an application for SSA disability benefits.  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the Court found that VA's duty to assist specifically included requesting information from other Federal departments.  The Court has further held that VA must obtain SSA records which may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has determined that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claims for VA compensation.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  However, that possibility cannot be excluded under the circumstances presented here, and the RO should request the Veteran's SSA records.   See Golz, 590 F.3d at 1321.      

Finally, the Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disabilities in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In February 2013, the Veteran testified that she had been unemployed since March or April of 2011 as the result of symptoms related to the service-connected disabilities at issue on appeal.  Therefore, the issue of entitlement to a TDIU has been reasonably raised by the record and should be adjudicated as part of the claims on appeal.  Id.; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  As the issue of entitlement to a TDIU has not been properly developed for appellate review, the issue is remanded for appropriate action.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Social Security Administration and request a copy of any decision made pursuant to a claim of the Veteran for disability benefits, as well as the medical records upon which any decision was based.  All requests and responses, positive and negative, should be associated with the Veteran's claims file.  Efforts to obtain these and any other Federal records must continue until the RO/AMC determines that the records sought do not exist or that further efforts to obtain the same would be futile.  If it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) (2013) must be provided to the Veteran and her representative, and she must then be afforded an opportunity to respond.

2. Obtain and associate with the record any additional VA treatment records from the VA Medical Center in Salisbury, North Carolina, to specifically include records from any associated outpatient clinics, such as the Charlotte Community-Based Outpatient Clinic, dated since January 2013 and not already of record.  All actions to obtain the requested records should be documented fully in the claims file.  If any cannot be located or no such records exist, a memorandum of unavailability should be associated with the claims file, and the Veteran and her representative should be provided a copy of the memorandum.

3. Send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, with instructions to return the form to the RO/AMC.  Send the Veteran VCAA notice regarding a claim of entitlement to a TDIU and complete any additional evidentiary development necessary to adjudicate the claim, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.

4. After associating any evidence received in response to the above requests, schedule the Veteran for VA examinations to evaluate the current nature and severity of her service-connected back and right shoulder disabilities.  The claims file and a copy of this remand should be made available to the examiners in conjunction with the examinations.  Any medically indicated tests should be accomplished.  

With respect to the Veteran's back disability, the examiner should specifically state whether there is any evidence of unfavorable ankylosis of the spine and determine the active range of motion of the Veteran's thoracolumbar spine in degrees, by use of a goniometer, noting by comparison the normal range of motion of the thoracolumbar spine.  If pain on motion of the thoracolumbar spine is shown, the examiner should state at what degree the pain begins.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected back disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  

In addition, an opinion must be provided as to whether any pain found in the thoracolumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  Finally, it must be noted whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a (2013), and if so, the frequency and total duration of such episodes over the course of the past 12 months. 

In addition, the examiner should comment upon whether the Veteran's service-connected back disability, alone and considered in combination with her other service-connected disabilities, precludes substantially gainful employment consistent with her education and occupational experience.
 
With respect to the Veteran's right shoulder disability, all ranges of motion of the right shoulder, both initial and after repetitive motion, must be stated and compared with the normal ranges of motion.  The examiner is also asked specifically to address the additional loss of function due to pain, weakness, fatigability, incoordination, or pain on movement of a joint in the right shoulder as directed by DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner should also address the presence of favorable or unfavorable ankylosis; impairment of the humerus, to include loss of head, nonunion, fibrous union, recurrent dislocation, and malunion of; impairment of the clavicle or scapula, to include dislocation, nonunion, and malunion of; and impairment of the function of any contiguous joint.

In addition, the examiner should comment upon whether the Veteran's service-connected right shoulder disability, alone and considered in combination with her other service-connected disabilities, precludes substantially gainful employment consistent with her education and occupational experience.

A complete rationale should be provided for any opinion or conclusion expressed.

5. Notify the Veteran that it is her responsibility to report for any examination scheduled and to cooperate in the development of her claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

6. Thereafter, re-adjudicate the Veteran's claims on appeal.  If any of the benefits sought remain denied, issue the Veteran and her representative a supplemental statement of the case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

